Black, J., dissenting: I realize, of course, that whether a transfer in trust such as we have in the instant case was made in contemplation of death is largely a question of fact. The majority opinion, after finding certain facts, makes an ultimate finding of fact as follows: The transfer in trust of 1,132 shares of Coca-Cola common stock on October 14, 1937, was made in contemplation of death. The trust was established in contemplation of death. I do not agree with this ultimate finding. Upon the same facts upon which it is based, I would find as an ultimate fact: The transfer in trust of 1,132 shares of Coca-Cola common stock on October 14,1937, was not made in contemplation of death. The trust was not established in contemplation of death. In these contemplation-of-death cases the important thing is to search for the dominating motive which prompted the transfer. If that dominating motive was associated with life rather than death, then the decision should be for the taxpayer; if associated with death, then the decision should be for the Government. In this case I think the evidence shows that the dominant motive which prompted the decedent to make the transfer was associated with life rather than death. I realize, of course, that each of these contemplation-of-death cases depends upon its own facts and that the study of other cases which have been decided by this Court and other courts, including the Supreme Court of the United States, is only relatively helpful. However, they do lay down certain principles which serve as guides in evaluating evidence. One of the cases which I think is helpful in evaluating the weight of the evidence in the case at bar is Griffith v. United States, 32 Fed. Supp. 884. In that case the Court of Claims said in the concluding part of its opinion: The record in the case at bar discloses that paramount to all other considerations in the decedent’s mind was the particular concern which he felt for his invalid daughter so far as the 1928 transfers are concerned; and the assurance of an adequate income for himself in later years so far as the 1929 transfers are concerned. These were the dominant motives which impelled the decedent to act, and any other considerations that might have occurred to him were purely incidental. Only by an inference altogether unwarranted' under all the evidence of record could it be said that the decedent intended to effect a testamentary disposition, and to us it is clear from a consideration of all the evidence submitted that it cannot be said that the decedent in making transfers did so in contemplation of death. * * * It seems to me that in the instant case the facts show that the dominant motive which impelled the decedent to make the transfer was concern for his mentally incompetent son and to provide safely for his support and maintenance, regardless of what might happen to decedent’s own financial resources in the future, and that, as said by the court in the Griffith case, “any other considerations that might have occurred to him were purely incidental.” Our own recent case of Estate of Ernest Hinds, Deceased, 11 T. C. 314, seems to me to be in point in petitioner’s favor. In that case General Hinds, a good many years before his death, had created a trust for the benefit of his wife, Minnie Hinds. Upon the request of his wife, he had made that trust revocable. In 1940 Mrs. Hinds suffered a serious accident, followed by a nervous breakdown, and General Hinds feared that she might remain an invalid the remainder of her life. In order to provide for her support and maintenance regardless of what might happen in the future to his own financial resources, he and Mrs. Hinds executed a new trust and made it irrevocable. The Commissioner determined that this latter trust was executed by General Hinds in contemplation of death. We held to the contrary, basing our holding upon the fact that the evidence showed that the dominant motive of General Hinds in making this transfer was associated with life, namely, the providing for the certain support of his wife, whom he feared might become a permanent invalid, with the assurance that this support would be available regardless of what might happen in the future to his own financial resources. In arriving at our decision in that case we quoted from the Supreme Court’s decision in Allen v. Trust Co. of Georgia, 326 U. S. 630, in which the Court, among other things, said: * * * Many gifts, even to those who are the natural and appropriate objects of the donor’s bounty, are motivated by “purposes associated with life, rather than with the distribution of property in anticipation of death.” United States v. Wells, supra * * *. Those motives cover a wide range. See 1 Paul, Federal Estate & Gift Taxation (.1942) §§ 6.09 et seq. “There may be the desire to recognize special needs or exigencies or to discharge moral obligations. The gratification of such desires may be a more compelling motive than any thought of death.” United States v. Wells, supra * * *. Whether such a desire was the dominant, controlling or impelling motive is a question of fact in each case. * * * Because I believe that the evidence in this case shows that the dominating motive which impelled the decedent to make the transfer here involved was in recognition of the special needs of his mentally incompetent son, William Pitts Frizzell, and to discharge the moral obligation which decedent felt to insure his adequate support and maintenance in the future, regardless of what might happen to his own financial resources, I respectfully dissent from the majority opinion. Leech, J., agrees with this dissent.